 580
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 62
 
D&J Ambulette Service, Inc. 
and
 
Angel Moreno, 
Christopher Rodriguez, Yhou Tejeda, and Ca
r-
los Valentin. 
Case 02

CA

040254
 
February 
13, 2013
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
On June 12, 2012, Administrative Law Judge Ra
y-
mo
nd P. Green issued the attached decision.  Counsel for 
the Acting General Counsel filed exceptions and a su
p-
porting brief, and the Respondent filed an answering 
brief.  
 
The National Labor Relations Board has considered 
the decision and the record in light
 
of the exceptions and 

d-
ings,
1
 
and conclusions and to adopt the recommended 
Order.
 
ORDER
 
The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed. 
 
 
Greg Davis,
 
Esq., Jeff F. Beerman, Esq., 
and 
Rebecca Leaf, 
Esq., 
for the 
Acting 
General Counsel.
 
Denise Forte, Esq. 
and
 
Scott Trivella, Esq., 
for the Respondent.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
R
AYMOND 
P.
 
G
REEN
, Administrative Law Judge.  I heard this 
case in New York
 
City on January 17, 18, and 19 and March 5, 
6, and 7, 2012.   The charge and amended charges were filed on 
December 10, 2010, and January 20 and March 31, 2011. The 
complaint, which was issued on October 30, 2011, and amen
d-
ed at the hearing, alleges as fo
llows:
 
1. That in or about August 2010, the Respondent by Luis 
Montas, its lead mechanic (a) interrogated an employee about 
his activities for Local 854, International Brotherhood of Tea
m-
sters; (b) threatened employees with unspecified reprisals for 
suppor
ting t
he U
nion; (c) told employees that the discharge of 
Angel Moreno was because of his union activities
; (d)
 
threa
t-
                                        
                  
 
1
 
Counsel for the Acting General Counsel has excepted to some of 

to o

the clear preponderance of all the relevant evidence convinces us that 
they are incorrect
.  Standard Dry Wall Products
, 91 NLRB 544 (1950), 
enfd. 188 F.2d 362 (3d Cir. 1951).  We have car
efully examined the 
record and find no basis for reversing the findings.
 

inference of animus that can be drawn from the timing of the discharges 

lective
-
bargaining relatio
n-

a-
trons.  Moreover, even assuming that the Acting General Counsel ca
r-
ried his initial burden with respect to the discharges of employees A
n-
gel Moreno, Carlos Valenti
n, and Christopher Rodriguez, the Respon
d-
ent established that it would have discharged these employees even in 
the absence of their union or protected conduct.
 
ened employees with discharge because of their support for the 
Union; and (e) created the impression that its employees union 
activities we
re under surveillance.  
 
2. That in August 16, 2010, the Respondent by Eli Talvy, its 
supervisor (a) told an employee that the reason for his di
s-
charge was because of his support for the Union; (b) interroga
t-
ed employees about their union activities; and (
c) impliedly 
threatened employees with unspecified reprisals because of 
their union activities. 
 
3. That on or about February 14, 2011, the Respondent by 
Joseph Davoli (a) interrogated an employee regarding his coo
p-

his case; and (b) i
m-
pliedly threatened employees with unspecified reprisals b
e-
cause of their cooperating with the Board in the investigation. 
 
4. That on the dates listed next to their names, the Respon
d-
ent discriminatorily discharged the following employe
es: 
 
 
Angel Moreno
 
 
 
August 11, 2010
 
Carlos Valentin
 
 
 
August 13, 2010
 
Christopher Rodriguez
 
 
August 16, 2010
 
Yhou Tejeda
 
 
 
September 21, 2010
 
 
The Respondent admitted at the hearing that Davoli was a 
supervisor.  It denied, however
,
 
that Luis Montas or El
i Talvy 
were statutory supervisors or agents. In all other respects, the 
Respondent denied the substantive allegations of the complaint.
 
On the entire record, including my observation of the d
e-
meanor of the witnesses, and after considering the briefs filed
, I 
make the following 
 
F
INDINGS AND 
C
ONCLUSIONS
 
I
.
 
JURISDICTION
 
The parties agree and I find that the Respondent is an e
m-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the National Labor Relations Act (the Act).  
It also is
 
agreed and I find that Local 854, International Brot
h-
erhood of Teamsters is a labor organization within the meaning 
of Section 2(5) of the Act. 
 
II
.
 
THE ALLEGED UNFAIR L
ABOR PRACTICE
 
A
. Background and Organizing Activity
 
The allegations of this case deal 
with a small group of e
m-
ployees, most of whom are mechanics. Two of the alleged di
s-
criminatees were mechanics, these being Carlos Valentin and 
Yhou Tejeda.  In addition, there was one employee, Angel 
Moreno, who was employed as a tow truckdriver and anothe
r 
e
m
ployee, Christopher Rodriguez, whose function was to park 
vehicles at the end of the day, collect keys, and do odd jobs as 
needed.   
 
The Company started out by providing taxi services but later 
branched out to providing van and small bus services for 
people 
who are taken to and from medical appointments or other kinds 
of social care facilities. Its place of business is located at 
Zerega Avenue in the Bronx where among other things, it parks 
and repairs its vehicles.  The president of the Company is J
o-
s
eph Gallitto and the vice president is Steven Squitieri.  Carlos 
Sacco is the general manager and he reports to Gallitto and 
S
quitieri.  Under him is Joseph Skip
 
Davoli who is in charge of 
  
 
 
 
D
&
J AMBULETTE SERVICE
 
 
 
 
 
581
 
 
 
 
 
vehicle maintenance and who is the direct supervisor of the 
mechani
cs.  It is conceded by the Respondent that these ind
i-
viduals are supervisor and agents within the meaning of the 
Act. 
 
The General Counsel asserts that Eli Talvy was the R
e-

h-
in the meaning of the A
ct.  In this regard, there was evidence 
that he was one of several individuals who performed dispatch 
functions.  The Respondent denies that he was a statutory s
u-
pervisor and frankly there is no credible evidence that he had or 
pe
r
formed any of the functio
ns listed in Section 2(5) of the Act.  
Talvy is also the former brother
-
in
-
law of alleged discriminatee 
Christopher Rodriguez and in this instance he was instrumental 
in getting Rodriguez the job. However, apart from this one 
situation, where Talvy recomme
nded him, there was no other 
evidence that Talvy, as part of his normal duties as a dispatcher, 
interviewed, hired, or recommends the hiring of employees. He 
may or may not engage in such activities, but the record does 
not support that conclusion. 
 
The Ge
neral Counsel also asserts that Luis Montas was e
i-
ther a supervisor or agent of the Respondent.  In this regard, the 
evidence shows that Montas was a senior mechanic who speaks 
English and Spanish.  From time to time, he will transmit i
n-
structions from Dav
oli and will also be used to translate b
e-
tween Davoli who speaks English and those employees who 
speak Spanish.  Typically about half of the mechanics e
m-
ployed by the Respondent speak mostly Spanish and need a 
person to translate for them. (There is a degr
ee of turnover 
among mechanics and the Company generally employs about 
seven mechanics at any given time.)  Other than that, the cred
i-
ble evidence does not demonstrate that Montas had any of the 
powers or authorities set forth in Section 2(11) of the Act a
nd 
that to the extent that he sometimes gave working instructions 
to other mechanics, these were routine and of a kind usually 
attributable to a lead man.
1
 
For example, in a pretrial affidavit 

n

 
Regarding the issue of nonsupervisory agency, there was no 
evidence that Montas was asked to translate on any matters 
dealing with union or employment issues.  There was no ev
i-
dence that the Company aut
horized him to speak on its behalf 
regarding the issue of unionization or that its managers ever 
engaged in any conduct designed to give the employees the 
impression that Montas was authorized to speak on its behalf 
regarding such matters.  None of the sta
tements he allegedly 
made to employees were consistent with any statements made 

There is no evidence that the Employer conducted any anti
-
union propaganda meetings where he participated.  
 
                                        
                  
 
1
 
In 
Rochelle Waste Disposal LLC v. NLRB, 
(
7th Cir. 2012), the 
c
ourt found that substantial evid

an employee named Jarvis, despite having a supervisory title, was not a 
supervisor as defined by Sec. 2(11) of the Act because he lacked the 

court no
ted that the record did not show that Jarvis took actions to 

performance. See also 
Oakwood Healthcare, Inc
., 348 NLRB 686, 689 
(2006), and 
Lynwood Manor
, 350 NLRB 489, 490

491 (2007).
 
In shor
t, I conclude that neither Talvy nor Montas were s
u-
pervisors as defined in the Act.  Nor do I find that they were 
general agents whose remarks if any, to employees about u
n-
ionization, should or could be attributed to the Respondent.
2
 
Further, as I do not c
onclude that either man has been shown to 
be a supervisors or agent, I cannot conclude that any knowledge 

i-
ties can be attributed to the Respondent. 
 
At the time of these events the Company had abo
ut 15
0 to 
170 vans and buses plus 1
 
tow truck.  It employed approximat
e-
ly 175 drivers, all of whom are represented by another union, 
namely Local 124, International Union of Journeymen and 
Allied Trades.  It is noted that the drivers are required to have a
 
commercial driving license (CDL) with a 19(a) certific
a
tion 
that permits a person to transport children or individuals with 
medical issues.  (Having a CDL, the 19(a) certification is fairly 
easy to obtain and invo
lves a written test, a physical, 
and a roa
d 
test.)  
 
In addition to drivers, the Company employs about 65 pe
r-
sons who are matrons and who were not covered by the co
n-
tract covering the drivers.  Also, the Company employed di
s-
patchers, office workers, and one tow truckdriver who was 
utilized to brin
g damaged vehicles back to the garage.  This 
was supplemental to its use of outside tow truck companies and 
was originally intended to cut towing costs by having a comp
a-
ny employee do some of this work instead of always using an 
outside tow truck company. 
 
On April 27, 2010, Local 854 Teamsters filed a petition in 
Case 02

RC

023477, seeking an election for the matrons.  The 
Company entered into a Stipulated Election Agreement on May 
18, 2010, and an election was held in this unit on June 7, 2010.
3
 
The Union
 
won the election and was certified on June 15, 2010. 
Thereafter, the parties commenced negotiations.  At the time of 
the hearing in this case, no contract had been reached.
4
 
On April 27, 2010, Local 854 also filed a petition in Case 
02

RC

023478.  In this
 
petition, the Union sought an election 
in a unit of drivers and mechanics.  However, as the Company 
already had a contract covering the drivers, the Union withdrew 
this petition on May 17, 2010.  
 
About 3 months later, in July, Angel Moreno, the tow truc
k-
driver, talked to an organizer from Local 854 and obtained a 
group of authorization cards.  He proceeded to solicit the m
e-
chanics and the parking lot employee, On July 30, Moreno 
                                        
                  
 
2
 
Judge Fish in 
AFL Web Printing
, JD(NY)

16

12, wrote an exhau
s-
tive review of case law where the Board determined that a non
-
supervisory person was nevertheless an agent.  His conclusion that the 
individual in that case was an agent was based on a variety 
of factors 
beyond what are present in the present case. In my opinion, the mere 
fact that an individual is used to translate routine day
-
to
-
day work 
instructions from supervisor to employees, cannot by itself, be the basis 
for finding that he or she is an 
agent within the meaning of Sec. 2(13) 
of the Act. 
 
3
 
It is noted that Luis Montas who had been out recuperating from a 
heart attack, returned to work at about the same time that the election 
was held.  He testified that as the election involved nonmechani
cs, he 
paid no attention to it. 
 
4
 
No contention is made in this case that the Employer has bargained 
in bad faith.
 
 582
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
signed a card and he obtained other employee signatures on 
either that date o
r on August 2, 2010.  Among the people he 
solicited was Luis Montas, who as noted above, was a senior 
mechanic.  Montas refused to sign a card and the evidence ind
i-
cates that he was dismissive of unionization. The other emplo
y-
ees who did sign cards were Ch
ristopher Rodriguez, Eduardo 
Jurjo, Carlos Valentin, and Yhou Tejeda.   
 
Montas was clearly aware of the organizing because he was 
directly solicited by Moreno.  However, there was no other 
direct evidence that the Company was aware of this activity. 
And u
nless, the General Counsel can show that Montas was 
either a supervisor or agent, knowledge of union activities by 
him cannot legally be attributed to the Employer.  The General 
Counsel points to the fact that the building has a number of 
security cameras.
 
But there was no showing that these cameras 
recorded sound or that they recorded conversations or transa
c-
tions between union business agents, Moreno, or the group of 
employees solicited by Moreno. 
 
Carlos Valentin testified that several days after he sign
ed a 
card (on August 2), Montas spoke to him near the car lift and 

they would get kicked out for signing cards.  Valentin states 


testimony was somewhat different. In this regard, Tejeda test
i-
fied that on or about August 4, he had a conversation with 
Mo
n
tas who asked him if he had spoken to Moreno who was 
promoting a card 
and who stated that he should be careful.  
Tejeda stated that there was no one else present during this 
conversation.  He did not testify that Montas said that anyone 

him with discharge.  
 
Apart 
from a conversation with Moreno where he rejected 
the card solicitation, Montas denied that he spoke to the other 
employees about a union or union cards.  He also credibly test
i-
fied that he never reported to his bosses that he had been a
p-
proached by Moreno
 
to sign a union card. 
 
Eduardo Jurjo, an employee who is still employed by the R
e-
spondent, was a reluctant witness who testified after being 
compelled to do so by a United States District Court.  He was 
called by the General Counsel and his answers were v
ague and 
evasive.  The General Counsel asked him to testify about an 
alleged conversation that he had with Eli Talvy who is e
m-

Jurjo described Talvy as a manager but did not specify what if 
a
ny managerial or supervisory duties he had. After being shown 
his affidavit,
5
 
Jurjo testified that sometime in August, Talvy 
asked him about union cards and that he responded that he had 
signed a card. Jurjo testified that Talvy told him that it was no 
one

his affidavit, it stated that Talvy told him that if the bosses 
                                        
                  
 
5
 
Jurjo gave an affidavit to a Board agent that is dated March 4, 
2011.  This affidavit was taken 7 months after the incidents described 
and
 
was the result of a subpoena issued to him during the investigation 
of this case.  Jurjo testified that he answered the questions posed to him 
and that he rather cursorily reviewed the affidavit because his car was 
parked at a meter. (He stated that he go
t ticket.) 
 
asked him about signing a card, he should tell them that he 

 
Jurjo further testified that he receive
d a subpoena from the 
Regional Office in February 2011 and that he may have spoken 
to Talvy about it so as to get the day off to go to the NLRB.  
(At this time, Jurjo was involved in a custody battle and had 
spent a good deal of worktime in family court.) 
After being 
asked to review his affidavit, Jurjo testified that he may also 
have spoke to Skip Davoli.  Jurjo could or would not recall 
anything that was said between himself and Davoli but 
acknowledged that his affidavit stated that Davoli asked him 
where
 
he was going and what he was going to tell the Labor 
Board, to which he (Jurjo) responded that he was going to get 
fired like Angel Moreno for the union thing.  When confronted 
with this statement in his affidavit, Jurjo testified that he had no 
recollect
ion of the conversation.
6
  
Parenthetically, I note that 
even assuming that this was accurately notated by the Board 
agent, the conversation makes very little sense to me. Thus, 
according to the affidavit, Jurjo, out of the blue, volunteered 
that he was goi
ng to tell the Labor Board agent that he was 
going to be fired just like Angel Moreno.  This is not something 
that Davoli is alleged to have said to Jurjo, but something that 
Jurjo is alleged to have said to Davoli.   Davoli, for his part, 
denied that he h
ad such conversation with Jurjo. I credit Davoli. 
 
B
. Angel Moreno
 
Angel Moreno was hired as a tow truckdriver in February 
2009.  Prior to his hire, the Company had purchased a used tow 
truck in or about 2008 but did not use it until after getting a 
variet
y of permits. Moreno was not the first driver of the tow 
truck, but he was hired after the original driver did not work 
out.  The impetus for having a company owned and operated 
tow truck was to save money by being able to reduce its rel
i-
ance on outside to
wing companies.
7
 
At the time that the Co
m-
                                        
                  
 
6
 
Since the affidavit was taken and executed about 7 months after the 
events described, it cannot be considered to be an example of a past 
recollection recorded. Rule 803(5) includes as a hearsay exception a 

atter about which a witness 
once had knowledge but now has insufficient recollection to enable the 
witness to testify fully and accurately, shown to have been made or 

memory and to reflect th
at knowledge correctly. If admitted, the mem
o-
randum or record may be read into evidence but may not itself be r
e-

 
7
 

Towing.  I note that in
 
New York City, if a vehicle breaks down on a 
highway such as the East River Drive, there are a group of tow truck 
companies that are given exclusive licenses to remove vehicles from 
the highway and place them on the nearest adjacent street.  From that 
poi

facility and prior to having its own tow truck, it used Crown which is a 
company located in the same neighborhood.  After starting to use its 
own tow truck, the costs for removing vehic
les from highways r
e-
mained the same but the expectation was that the cost of utilizing 
Crown would be reduced.  Based on R. Exh. 17 which is a statement of 
expenses for Crown, it looks like Crown charged, on average, about 
$75 per hour.  There is therefore
 
no dispute that because Crown gets 
paid a much higher hourly rate than Moreno, the less it is used, the 
lower the overall cost to the Respondent 
if
 
Moreno is available and 
willing to do the work. 
 
  
 
 
 
D
&
J AMBULETTE SERVICE
 
 
 
 
 
583
 
 
 
 
 
pany started using its own tow truck, its fleet was fairly old 
inasmuch as when it expanded its business, it purchased a fleet 
of used vehicles.  
 

Som
e
time in Ma
rch 2010, Moreno asked to have his schedule 
changed to 7 a.m. to 5 p.m. because he was taking an EMT 
course.  This change was made.  When hired, Moreno was paid 
$12 per hour. In June or July he received a raise to $14 per 
hour. 
 
As noted above, Moreno succ
essfully solicited cards from 
some of the mechanics and the car parker on July 30 and A
u-
gust 2, 2010. Among the people he solicited was Montas who 
expressed no interest in joining Local 854.  
 
On August 11, 2010, Moreno was told by Davoli that the R
e-
sponde

were no longer needed. 
 
Yhou Tejeda testified on or about August 4, Montas asked 
him if he had spoke to the tow truckdriver to which he respon
d-
ed:
 

hat it 
was about a card that he was promoting and that Tejeda should 

 
Tejeda also testified about another conversation he had with 
Montas that took place on the day that Moreno was let go.  He 
testified that Montas told him tha
t the Company had fired the 


y-

Montas if he was going to be let go and that 
Montas told him 
not to worry because he was going to speak to one of the bosses 

e-

n-



 
Montas denied both of these alleged conversations.
8
 

hired Moreno in order to reduce towing expenses, it was not 
working out as planned.  They assert that on several
 
occasions, 
Moreno after his schedule had been changed, he refused to go 
out in the afternoon and pick up a vehicle if it would mean that 
he would not get back to the facility before 5 p.m. In this r
e-
gard, Moreno conceded that this did happen on one occasi
on.  

up a vehicle during the afternoon, then that vehicle would have 
to be towed by Crown, thereby obviating to some degree, the 

 
The Respondent also asserts tha
t it started buying new veh
i-
cles in 2009 in an effort to upgrade its aging fleet.  It contends 
that as its fleet of vehicles became newer on average, the rate of 
road breakdowns would go down thereby reducing the need for 
towing services.  Given these fact
ors, the Respondent contends 
                                        
                  
 
8
 
Although perhaps not relevant, I note that Montas testif
ied that 

father, arranged for Tejeda to be interviewed for the job. This type of 
transaction is not unusual and does not, in my opinion, establish that 
Montas had, as a part of his jo
b, the authority to recommend hiring or 
that he was an agent for other purpose other than translating routine 
work orders. 
 

d-


-
year
-
old tow truck has not been 
utilized for towing services since August
 
11.
9
 
I also note that although there is some difference as to when 
this occurred, Moreno testified that at the time of his leaving, 
the Respondent offered him a job as a van driver.  Moreno test
i-
fied that he rejected this offer because he did not have the
 
19(a) 
certification that was needed to transport ill or injured people. 

not particularly difficult or time consuming to obtain the nece
s-
sary certification to be a van driver.  In any event, if t
he Co
m-
pany was looking to rid itself of the key union supporter, it is 
not likely that it would offer him another job. (As a driver, 
Moreno would be covered by the collective
-
bargaining agre
e-
ment with Local 124, International Union of Journeymen and 
Allied
 
Trades.) 
 
C
. Carlos Valentin
 
Initially, Carlos Valentin was hired as a maintenance worker 
at $8 per hour. In or about late April or early May, Skip Davoli 
told him that there was an opening for a mechanic and asked 
him what he could do.  Valentin told Dav

technician but that he did know how to change brakes, tran
s-
m
issions, water pumps, batteries, 
and alternators.  In early June 
Valentin was promoted to a mechanic and was given a raise to 
$12 per hour. 
 
According to Valentin, he was soli
cited to sign a card for 
Local 854 by Angel Moreno. He signed the card on August 2, 
2010. 
 
Valentin testified that on or about Augus
t 4, he and two other 
mechanics
 
(including Tejeda), participated in a conversation 
with Montas at the car lift where Montas 

crazy for having signed the card, because they were kick out for 

r-
roborated by Tejeda. (In an affidavit given by Valentin on April 
18, 2011, it stated that on August 11, 2010, Car
los, a mechanic, 
told us that we were crazy that we had signed the paper for the 
Union.)
 
According to Valentin, he had a second conversation with 
Montas on or about August 9. He states that Montas told him 

 
out the 


states that no one else was present. 
 
Valentin also testified that the day before Moreno was fired 
Montas again approached him
 
and said that the Company 
knows who had signed the cards.  He claims that no one else 
was present and Montas denied the conversation.  
 
According to Valentin, on August 13, he was called into the 
office by Davoli, given a check and told that he was being 
laid 
off.  He testified that Davoli said that he was sorry that they had 

                                        
                  
 
9
 
The only evidence is that the tow truck, has on occasion, been used 

as been 
hired.
 
 584
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 

offered him a job at a car wash that Davoli owned. 
 
The Com

the chance to work as a mechanic but was unable to perform 
the job.  They state that he could not do repairs accurately or 
quickly and that shortly before he was let go, he improperly put 
calipers on the b
rakes thereby making them inoperative and 
dangerous.  Davoli testified that he made the decision to let 
Valentin go because of the brake job after previous deficie
n-
cies.  He testified that he decided not to put Valentin back to his 
old job because that pos
ition had been filled in the interim and 
would have required Valentin to take a $4 cut in pay. Davoli 
testified that he personally liked Valentin and that was the re
a-
son he offered him a job elsewhere at a company that he 
owned. 
 

 
testimony that he received no 
warnings or criticism of his work, the evidence shows that prior 
to this job, he did not have any meaningful training or exper
i-
ence to work as an auto mechanic.  At most, he enrolled in a 
course in Puerto Rico, 
which he did n
ot complete
.  His assertion 
that he occasionally worked on cars for his friends does not 
persuade me that he had acquired competence as a mechanic.  


d that he messed 
up a brake job shortly before he was laid off. 
 
D
. Christopher Rodriquez
 
Rodriguez is related by former marriage to Eli Talvy. And 
because of this relationship, Rodriguez was hired by the Co
m-
pany on January 11, 2010.
10
  
His job was to park 
vehicles in 
designated spots when they came back to the facility and to 

night after the last vehicle came in around 9


i-
guez states that he would close the exterior gates an
d make sure 
that everything was locked. He had the nickname of cake, a
p-
parently because other employees considered that his job was a 

 
Angel Moreno solicited a card from Rodriguez which he 
signed on July 30.  According to Rodriguez, Moreno
 
explained 
that the Teamsters could help get overtime and benefits. Rodr
i-
guez states that he told Moreno that he was concerned about 


e-
cau
se the Teamsters would not let anyone know who signed the 
cards. 
 
The Respondent offered the testimony of John Oliveri r
e-

is not directly employed by the Respondent. He had previously 
been a
 
manager of D&J and now works for another company 

this capacity, Squitieri has given Oliveri the responsibility of 
checking on the D&J facility at night. 
 
                                        
                  
 
10
 

-
in
-
law, recommended 
that the Company hire him, does not establish, in my opinion, that 
Talvy, as a regular part of his job, was authorized to hire employees or 
effectively recommend hiring.. 
 
In any event, Oliveri testified that o
n Saturday, August 7, 
2011, he went to the facility and noticed that the lot and garage 
doors were open. He testified that when he entered the facility, 
he saw that some vehicles still had their keys in them and that 
some were not in their designated spots
. According to Oliveri, 
he attempted to locate Rodriguez but could not. 
 
Oliveri testified that on Monday, August 9, he spoke to R
o-
driguez and asked him what had happened on Saturday.  He 

that 
he had issues with his girl friend and that he had to run out.  
Oliveri states that he then spoke to Carlo Sacco and that Sacco 
asked if this was the first problem he had with Rodriguez.  O
l-
iveri responded that there was nothing drastic in the past but 
tha
t he was concerned.  According to Oliveri, Sacco told him to 
tell Rodriguez to not let it happen again and that this would 
suffice for now. 
 
Rodriguez testified that a week later on Saturday, August 14, 
he was sent by Talvy to finish cleaning up a parking 
lot that 
was owned by the Company. He states that he called Talvy and 
told him that the bus wash crew had left and that he was on the 
way to clean the lot. According to Rodriguez, he told Talvy that 
the facility was still open and that Talvy told him to le
ave it 
open because some mechanics were still there and that they still 
had drivers coming in. Rodriguez testified that at around 2 or 
2:30 p.m., Talvy called and asked if he had finished with the 
lot. According to Rodriguez, Talvy told him that he was alm
ost 
done whereupon Talvy explained that Johnny [Oliveri] was 
asking where he (Rodriguez) was and why the facility was still 
open.  Rodriguez testified that Talvy told him that he took care 
of the situation and not to worry about it.  According to Rodr
i-
guez
, after he finished cleaning the lot, he drove back to the 
facility and noticed that the facility was closed and that there 
were vehicles left out on the street. (On Saturdays, the facility 
closes in the afternoon.) 
 

tified that on Saturday, 
August 14, he visited the facility shortly before 1 p.m., asked a 
dispatcher where Rodriguez was and was told that he was at the 
lot. According to Oliveri, he drove over to the lot which was a 
few minutes away and could not find Ro
driguez. He states that 
he then returned to the main office where he found Rodriguez 
and asked him where he had been.  Oliveri testified that Rodr
i-
guez responded in a flip manner and made comments to the 
effect that Oliveri had no authority over him and th
at he 

o-



r



o-

E, this ni




 
Although the evidence does not suggest that Oliveri would 
normal

would be authorized to discharge an employee, he testified that 
  
 
 
 
D
&
J AMBULETTE SERVICE
 
 
 
 
 
585
 
 
 
 
 
he called Squitieri, who after being told about the events, a
u-
thorized the discharge. 
 

me 
when he received a phone from Rodriguez who told him that he 
had an argument with Oliveri and that Oliveri had told him that 
he was terminated. Talvy states that Rodriguez was very angry 

t
o Talvy, he told Rodriguez there was nothing he could do right 

 
On Monday, August 16, Rodriguez came to the facility and 

Squitieri but that
 
he was fired. According to Rodriguez, he then 
went to the office and asked the owners if he could speak about 
what happened on Saturday.  He states that their response was 
that there was nothing to speak about.  
 
Rodriguez testified that as he was leaving
 
the office, he 

that when he asked what Talvy was talking about, the latter 

who signed and you and Angel are one of them that po
pped up. 

 
Not surprisingly, Talvy denies making any such statements 
to Rodriguez,  To the contrary, he testified that when Rodriguez 
asked for his assistance to keep his job, he told Rodriguez that 
there was nothin


the record as a whole, I credit Talvy.
 
E
. Yhou Tejeda
 
Yhou Tejeda was hired in July 2010 and he was reco
m-
mended for this job by Montas who is a friend of
 
his father. He 
was employed as a mechanic and worked the evening shift 
from 2 to 10 p.m. He also worked on Saturdays.
 
Tejeda signed a union card on August 2, 2010
,
 
but was not 
discharged at the same time as Moreno, Rodriguez, and Vale
n-
tin.  It is speculat
ed by the General Counsel that the re
a
son he 
kept his job was because Montas intervened on his b
e
half and 

know what he was signing.  
 
Tejeda testified that on September 21, he arrived at the shop 
a
nd started working on a vehicle.  Tejeda states that soon ther
e-
after, Montas told him to speak to a driver who had just come 


to y

was present said that the driver only wanted to have air put in 


air i

this and that finally, he said to go home.  Tejeda states that he 


he w

office.  He states that when Davoli came out of the office, he 
told him that he wanted his uniform back. Tejeda states that he 
then left the facility.  He testified that he never said or indicated 
tha
t he was resigning. 
 
Montas testified that on this date Tejeda arrived at 2 p.m. and 
that he asked him to do some work because he (Montas) was 
tired and he wanted to go home.  According to Montas, Tejeda 
refused and stated that he too was tired and that he
 
had a bac
k-
ache.  Montas testified that he told Tejeda that if he was so tired 
because he had another job, he should punch out and go home.  
At that point, according to Montas, Tejeda went back to his 
personal car and started to drive it out of the garage.
 
He test
i-
fied that Davoli then asked Montas why he was leaving and 
Tejeda said that he was leaving and that he had work at another 
place. 
 

the shift and that Montas came and told him that he ha
d asked 
Tejeda to change a tire and that Tejeda refused.  Davoli states 
that Montas said that he wanted to go home and that Tejeda 
refused to do a job after which Montas told Tejeda to go home. 
According to Davoli, when he saw Tejeda start to drive out of 
the garage, he asked him what he was doing.  He states that 
Tejeda said he was leaving and that he was done there.  A
c-
cor
d
ing to Davoli, he thereupon asked Tejeda to give back his 
uniform.  
 
The Respondent contends that Tejeda resigned while the 
General Co
unsel argues that he was fired.  In fact, the entire 
transaction is rather ambiguous although both sides have a re
a-
sonable interpretation of what happened.  The issue here is 
whether the Company engaged in conduct that was motivated 
by antiunion considerat
ions.  And in this regard, this event in 
September is fairly remote in time to when the employees 
signed union cards. Moreover, this incident occurred in the 
absence of any other union activity by the mechanics. 
 

on for resigning 
was because he had another job closer to his home in New Je
r-
sey. Although Tejeda conceded that he drove from Jersey City 
to the top of the Bronx each day (at least 25 miles), he denied 
that he had another job at the time.
11
 
Analysis
 
The bas
ic allegations of the complaint are (a) that the R
e-
spondent became aware of union organizing activity within the 
above group of individuals; (b) that two alleged supervisors 
and/or agents interrogated and threatened employees about 
union activity; and (c) 
that it discriminatorily discharged four of 
the employees soon after they signed union authorization cards. 
 
The legal test for determining whether an employer violates 
Section 8(a)(1) and (3) of the Act is set forth in 
Wright Line,
 
251 NLRB l083 (l980), e
nfd. 622 F.2d 899 (1st Cir. l98l), cert 
denied 495 U.S. 989 (1982). Under that standard, once the 
General Counsel has established a prima facie showing of u
n-
lawful motivation, the burden is shifted to the respondent to 
establish that it would have laid off
 
or discharged an employee 
for good cause despite his or her union or protected activities.
 
                                        
                  
 
11
 
To 
get from Jersey City to the Bronx requires a driver to either go 
through the Holland or Lincoln Tunnels or over the George Washington 
Bridge.  
 
 586
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
Timing by itself can be construed as circumstantial evidence 
of both knowledge and anti
-
union animus.  
Best Plumbing Su
p-
ply, 
310 
NLRB143, 144 (1993).  On the other
 
hand, an emplo
y-
er may be able to overcome those inferences if it can show that 
its decision was motivated by some intervening event that 
would justify disciplinary action.  
Dallas & Mavis Specialized 
Carrier Co
., 346 NLRB 253 (2006).  
 
The timing of three
 
of the four terminations took place in 
early August and therefore occurred soon after these employees 
signed cards for Local 854. However, this element is mitigated 
by the facts that the Respondent has had a longstanding colle
c-
tive
-
bargaining relationship
 
covering its drivers and had recen
t-
ly participated in an NLRB election after which it reco
g
nized 
Local 854 as the representative for about 60 matrons.  Further, 
although Local 854 filed a petition to represent the drivers and 
mechanics, that petition had 
been withdrawn and there is no 
indication that Local 854 representatives had ever notified the 
Employer that they were seeking to represent the group of pe
o-
ple involved in this case.  
 
Finally, although the Company had participated in a recent 
Board electi
on, there was no evidence to show that during that 
election process, its supervisors or managers made statements 
or engaged in conduct that could be construed as demonstrating 
antiunion animus. 
 
The General Counsel produced evidence suggesting that the 
Com

on the conceded fact that Montas was solicited to sign a union 
card.  Nevertheless, as I have concluded that Montas was ne
i-
ther a supervisor nor agent of the Respondent, I shall discount 
this evidence
.  
 
The General Counsel also produced evidence based on a
l-
leged statements by Montas and Talvy to the effect that the 
reason that at least three of these employees were discharged 
was because they had joined the Union and/or they were on a 
list of people w
ho had signed union cards.  Again, as I have 
concluded that these two individuals were not supervisors or 

that these statements violated Section 8(a)(1) of the Act or for 
finding the Respond
ent liable for the discharges alleged. 
 
At best, the General Counsel has made out a weak and ci
r-
cumstantial primae facie case; a case completely reliant on the 
timing of three of the discharges that took place within 1 or 2 
weeks after these employees sign
ed union cards. 
 
As to Moreno, the Respondent has produced evidence th
at in 
late July or early August
 
2010, it made a decision to reduce 
costs and that this included the decision to park the tow truck 
because it was not saving or going to save as much mone
y as 
had originally been anticipated.  The credible evidence was that 
Moreno refused on at least one and probably more occasions to 

r-
ther, the Company produced evidence that it has replaced and
 
continues to replace a substantial number of its older vehicles 
with new vehicles, thereby reducing the number of breakdowns 
that are likely to occur.  The evidence shows that except for 

used 
to bring vehicles back to the yard and no new tow truck 
driver has been hired. 
 

or supervisors obtained knowledge of union activity amongst 
this set of employees before their discharges.  I cannot s
ay that 
a decision to cease using its own 14
-
year
-
old tow truck was 
either untrue or so unreasonable so as to warrant a conclusion 
that a discriminatory motive should be inferred.  Moreover, any 
inference of bad motive is in my opinion, mitigated by the fa
ct 
that at the time of his discharge or soon thereafter, the Comp
a-
ny offered Moreno another job. 
 
Accordingly, based on the record as a whole, it is my opinion 
that the complaint should be dismissed insofar as it alleges that 
the Respondent illegally disch
arged Angel Moreno.
12
 
The Respondent argues that Valentin was not a competent 
mechanic and that he messed up a brake job shortly before his 
discharge.  As the testimony of Valentin demonstrates that he 
did not actually have the training or experience to be 
a mecha
n-

their evaluation of his work.  Accordingly, I conclude that the 
Respondent has demonstrated that even if the General Counsel 
had shown that it was aware that Valentin had signed a union
 
card, the Respondent has shown that it would have di
s
charged 
Valentin for legitimate reasons.  
 
As to Rodriguez, it is my opinion that the credible evidence 
shows that his discharge was not motivated by union consider
a-
tions. In this instance, the evidence
 
shows that on two occ
a-
sions, he failed to be where he was supposed to be and failed to 
close the facility when it should have been closed.  The fact that 
Oliveri may not have had the authority to fire Rodriguez is 
irrelevant inasmuch as the discharge was 
subsequently a
p-

Rodriguez that he was discharged because of his union activ
i-
ties or because he was on a list.
 
In my opinion, the General Counsel has not made out a pr
i-
mae facie case with regar
d to Yhou Tejeda.  Unlike the other 
three, Tejeda was not discharged shortly after he signed a union 
card.  There was, as far as I can see, no other union activity 
among the mechanics after the first three had been discharged.  
Although there may be some a
mbiguity as to whether Tejeda 
resigned or was discharged, it is my opinion that there is no 
credible evidence to show that whatever took place on Septe
m-
ber 21, was motivated by his union activity. 
 
I have already concluded that neither Talvy nor Montas wer
e 
supervisors or agents within the meaning of Section 2(11) and 
(13) of the Act. Therefore I shall dismiss the allegations of the 
complaint that allege any statements made by them as being 
violative of Section 8(a)(1) of the Act. Finally, as I credit Dav
o-
l

Jurjo, I shall also recommend that these allegations of the co
m-
plaint be dismissed. 
 
C
ONCLUSION
 
OF 
L
AW
 
The Respondent has not violated the Act in any respect. 
 
                                        
                  
 
12
 
There was uncontested evidence that after his discharge, Moreno 
threatened Montas with physical harm.  However
, as I have concluded 
that his discharge did not violate the Act, it is not necessary to consider 
what if any effect this post discharge conduct would have on any rei
n-
statement or backpay remedy.
 
  
 
 
 
D
&
J AMBULETTE SERVICE
 
 
 
 
 
587
 
 
 
 
 
On these findings of fact and concl
usions of law and on the 
entire record, I issue the following recommended
13
 
                                        
                  
 
13
 
If no exceptions are filed as provided by Sec. 102.46 of t
he 

m-
mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-
ORDER
 
The complaint is dismissed.
 
 
                                        
                                        
            
 
ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 
 
 
 
